Exhibit 10.1

ARBITRON INC.

WAIVER AND AMENDMENT OF

EXECUTIVE RETENTION AGREEMENT

This is an agreement (the “Agreement”) between Arbitron Inc. (the “Company”) and
Vaughan Scott Henry (“you”), dated as of December 17, 2012. Except as otherwise
defined herein, capitalized terms used in this Agreement have the same
definition as in the Executive Retention Agreement between you and the Company,
dated as of August 28, 2008 and previously amended as of April 6, 2009 (the
“Retention Agreement”).

WHEREAS, you and the Company have previously entered into the Retention
Agreement; and

WHEREAS, you and the Company desire to amend the Retention Agreement.

THEREFORE, you and the Company agree as follows, in consideration of the
services to be received from you and the ongoing compensation to which you will
be entitled and other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge:

(1) The preamble of the Retention Agreement is revised by striking “August 25,
2013” and replacing it with the date that is the second anniversary of the date
hereof.

(2) Section 2.4(a) of the Retention Agreement is amended to delete the first
sentence and replace it with the following: “The Executive shall receive a
severance payment equal to the sum of (i) 18 times the Executive’s Annual Salary
divided by twelve and (ii) the Executive’s target annual incentive bonus for the
year in which the Executive’s Date of Employment Termination occurs.”

(3) Section 2.4 of the Retention Agreement is amended to add new subsection
2.4(b) as follows: “Bonus Payment. The Executive will receive a lump sum cash
payment (less applicable withholding taxes) in an amount determined in good
faith under the factors applicable to the Executive’s annual incentive bonus,
with such adjustments as the Company’s Compensation and Human Resources
Committee of the Board (the “Compensation Committee”) makes under such factors
(using its negative discretion), but such amount will be prorated for the
partial year of service. The amount will be paid to the Executive at such time
as the annual incentive bonus would have been paid to the Executive had he
remained employed with the Company, but in any event, between January 1 and
April 30 of the year following the year with respect to which it is earned;
provided, however, that (i) payment will be delayed until the Waiver and Release
Agreement required by Section 4 has become irrevocable (but not beyond April 30)
and (ii) receipt of the bonus payment is contingent upon the Waiver and Release
Agreement becoming irrevocable no later than the April 30 payment deadline.”

Former subsections (b), (c) and (d) of Section 2.4 of the Retention Agreement
(and cross-references thereto) are renumbered to subsections (c), (d) and (e),
respectively.



--------------------------------------------------------------------------------

(4) Section 2.5(a)(i) of the Retention Agreement is amended to delete the first
sentence and replace it with the following: “The Executive shall receive a
severance payment equal to the sum of (i) 24 times the Executive’s Annual Salary
divided by twelve and (ii) the Executive’s target annual incentive bonus for the
year in which the Executive’s Date of Employment Termination occurs, prorated
for the Executive’s partial year of service.”

(5) Section 2.5(a) of the Retention Agreement is amended to add new subsection
2.5(a)(ii) as follows: “Bonus Payment. The Executive will receive a lump sum
cash payment (less applicable withholding taxes) in an amount equal to 2 times
the Executive’s target annual incentive bonus for the year in which the
Executive’s Date of Employment Termination occurs. This bonus payment amount
shall be paid in a lump sum, within 90 days following the Executive’s Date of
Employment Termination in accordance with Section 7.2; provided, however, that
the bonus payment amount shall not be paid prior to the Company’s receipt of a
duly executed Waiver and Release Agreement that is not revoked during the
applicable regulatory revocation period and, if the 90th day is in the calendar
year following the Date of Employment Termination, not before the first day of
that subsequent calendar year.”

Former subsections (ii) and (iii) of Section 2.5(a) of the Retention Agreement
(and cross-references thereto) are renumbered to subsections (iii) and (iv),
respectively.

(6) Section 5 of the Retention Agreement is deleted and replaced in its entirety
by the following:

“Limitation on Payments. The Company will make the payments under this Agreement
without regard to whether the deductibility of such payments (or any other
payments or benefits) would be limited or precluded by Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and without regard to
whether such payments would subject the Executive to the federal excise tax
levied on certain “excess parachute payments” under Section 4999 of the Code;
provided, however, that if the Total After-Tax Payments (as defined below) would
be increased by the reduction or elimination of any payment and/or other benefit
(including the vesting of Executive’s equity awards) under this Agreement (the
“Parachute Payments”), then the amounts payable under this Agreement will be
reduced or eliminated by determining the Parachute Payment Ratio (as defined
below) for each Parachute Payment and then reducing the Parachute Payments in
order beginning with the Parachute Payment with the highest Parachute Payment
Ratio. For Parachute Payments with the same Parachute Payment Ratio, such
payments shall be reduced based on the time of payment of such Parachute
Payments, with amounts having later payment dates being reduced first. For
Parachute Payments with the same Parachute Payment Ratio and the same time of
payment, such Parachute Payments shall be reduced on a pro rata basis (but not
below zero) prior to reducing Parachute Payments with a lower Parachute Payment
Ratio. For purposes hereof, the term “Parachute Payment Ratio” shall mean a
fraction, the numerator of which is the value of the applicable payment for
purposes of Section 280G of the Code, and the denominator of which is the
intrinsic value of such Parachute Payment. The Company’s independent, certified
public accounting firm (the “Accountants”) will determine whether and to what
extent Parachute Payments under this Agreement are required to be reduced in
accordance with this Section 5. Such

 

- 2 -



--------------------------------------------------------------------------------

determination by the Accountants shall be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 5. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 5. If there is an
underpayment or overpayment under this Agreement (as determined after the
application of this Section 5), the amount of such underpayment or overpayment
will be immediately paid to Executive or refunded by Executive, as the case may
be, with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. For purposes of this Agreement, “Total After-Tax
Payments” means the total economic value of all “parachute payments” (as that
term is defined in Section 280G(b)(2) of the Code) made to or for the benefit of
Executive (whether made under the Agreement or otherwise), after reduction for
all applicable federal taxes (including, without limitation, the tax described
in Section 4999 of the Code, and present valued using the discount rate
applicable under Section 280G of the Code.”

(7) The definition of “Reference Compensation” in Section 7.17 of the Retention
Agreement is deleted.

(8) All other provisions of the Retention Agreement remain in effect as written.

Signatures on Page Following

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

ARBITRON INC.     EXECUTIVE     By:  

/s/ Timothy T. Smith

   

/s/ Vaughan Henry

Name:   Timothy T. Smith     Vaughan Scott Henry Title:   Executive Vice
President, Business Development and Strategy, Chief Legal Officer and Secretary
   